IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
EASTERN DIVISION

SHAWN DeVAZIER MANLEY, In Her Capacities
as Executrix of the Estate of Donna A. DeVazier
and as Beneficiary of the Donna A. DeVazier

Irrevocable Inter Vivos Trust No. 1
Dated December 29, 2003 PLAINTIFF/
COUNTER DEFENDANT

v. No. 2:15-cv-164-DPM

THOMAS BRADLEY DeVAZIER,

Individually, and as Trustee of the Donna A.

DeVazier Irrevocable Inter Vivos Trust No. 1

Dated December 29, 2003 DEFENDANT/
COUNTER CLAIMANT

SHAWN DeVAZIER MANLEY, In Her

Capacity as Executrix of the

Estate of Donna A. DeVazier PLAINTIFF/
COUNTER DEFENDANT

v. No. 2:15-cv-165-DPM

THOMAS BRADLEY DeVAZIER, Individually,

as successor Administrator of the Estate of

Thomas B. DeVazier and as Trustee of the

Thomas B. DeVazier Marital Deduction Trust

Established December 29, 2003 DEFENDANT/
COUNTER CLAIMANT

AMENDED ]UDGMENT
Pursuant to the Court of Appeals’ Opinion and judgment NQ 62 €d
63, and its mandate, NQ 64, all Claims made by Shawn DeVazier Manley

and all counter claims made by Thomas Bradley DeVazier are

dismissed Without prejudice for lack Of subject matter jurisdiction

/JY’)/L;,L\ VLM:”Z g!-'.
D.P. Marshau ]£
United States District ]udge

 

;;_¢:. /'leel- 51ch

 

